UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ýQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-14294 GREATER COMMUNITY BANCORP (Exact name of registrant as specified in its charter) New Jersey 22-2545165 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 55 Union Boulevard, Totowa, New Jersey 07512 (Address of principal executive offices) (Zip Code) (973) 942-1111 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.ý YESo NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filerý Non-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o YESý NO Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:Common Stock, $0.50 par value, 8,438,463 shares outstanding at July 30, 2007. TABLE OF CONTENTS PAGE PART I - FINANCIAL INFORMATION Item 1.Financial Statements. Consolidated Balance Sheets at June 30, 2007 (unaudited) and December 31, 2006 1 Consolidated Statements of Income (unaudited), Three and six months ended June 30, 2007 and 2006 2 Consolidated Statements of Comprehensive Income (unaudited), Three and six months ended June 30, 2007 and 2006 3 Consolidated Statements of Changes in Shareholders’ Equity (unaudited),Six months ended June 30, 2007 and 2006 3 Consolidated Statements of Cash Flows (unaudited), Six months ended June 30, 2007 and 2006 4 Notes to Consolidated Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 18 PART II - OTHER INFORMATION Items 1 through 6 19 Signatures 20 Exhibit Index 21 Table of Contents PART I – FINANCIAL INFORMATION Item 1.Financial Statements. GREATER COMMUNITY BANCORP AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except share data) (unaudited) June 30, December 31, 2007 2006 ASSETS CASH AND DUE FROM BANKS - Non interest-bearing $ 20,657 $ 22,269 FEDERAL FUNDS SOLD 21,000 31,600 Total cash and cash equivalents 41,657 53,869 DUE FROM BANKS - Interest-bearing 11,619 26,359 INVESTMENT SECURITIES - Available-for-sale 83,029 64,942 INVESTMENT SECURITIES - Held-to-maturity (aggregate fair values of $23,328 and $36,225 at June 30, 2007 and December 31, 2006, respectively) 23,859 36,391 Total investment securities 106,888 101,333 LOANS AND LEASES, net of unearned income 760,641 721,430 Less:Allowance for loan and lease losses (10,603 ) (10,022 ) Net loans and leases 750,038 711,408 PREMISES AND EQUIPMENT, net 11,898 10,599 ACCRUED INTEREST RECEIVABLE 4,337 4,091 OTHER REAL ESTATE OWNED 349 349 BANK-OWNED LIFE INSURANCE 15,706 15,477 GOODWILL 11,574 11,574 OTHER ASSETS 16,296 15,910 TOTAL ASSETS $ 970,362 $ 950,969 LIABILITIES AND SHAREHOLDERS' EQUITY DEPOSITS: Non interest-bearing $ 170,652 $ 169,013 Interest-bearing checking 91,289 103,853 Money market 239,922 191,912 Savings 67,080 68,659 Time deposits less than $100 121,448 119,470 Time deposits $100 and over 70,887 74,405 Total deposits 761,278 727,312 FEDERAL FUNDS PURCHASED - 10,000 SECURITIES SOLD UNDER AGREEMENTS TO REPURCHASE 7,800 8,246 FHLB ADVANCES 96,000 96,000 SUBORDINATED DEBENTURES 24,743 24,743 ACCRUED INTEREST PAYABLE 4,134 3,191 OTHER LIABILITIES 6,678 13,902 Total liabilities 900,633 883,394 SHAREHOLDERS' EQUITY: Common stock, par value $0.50 per share: 20,000,000 shares authorized, 8,438,463 and 8,402,842 shares outstanding at June 30, 2007 and December 31, 2006, respectively 4,219 4,201 Additional paid-in capital 59,199 58,633 Retained earnings 6,238 3,963 Accumulated other comprehensive income 73 778 Total shareholders' equity 69,729 67,575 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 970,362 $ 950,969 See accompanying notes to consolidated financial statements. 1 Table of Contents GREATER COMMUNITY BANCORP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (in thousands, except per share data, unaudited) Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 INTEREST INCOME: Loans and leases $ 13,185 $ 11,851 $ 25,800 $ 23,459 Investment securities 1,343 1,361 2,737 2,756 Federal funds sold and deposits with banks 671 167 1,276 496 Total interest income 15,199 13,379 29,813 26,711 INTEREST EXPENSE: Deposits 5,646 3,740 10,696 7,217 Short-term borrowings 1,273 1,074 2,640 2,132 Long-term borrowings 507 507 1,014 1,014 Total interest expense 7,426 5,321 14,350 10,363 NET INTEREST INCOME 7,773 8,058 15,463 16,348 PROVISION FOR LOAN AND LEASE LOSSES 331 314 644 314 Net interest income after provision for loan and lease losses 7,442 7,744 14,819 16,034 NON-INTEREST INCOME: Service charges on deposit accounts 633 739 1,314 1,417 Commissions and fees 339 323 657 602 Loan fee income 197 165 435 282 Gain on sale of loans 56 - 56 - Gain on sale of investment securities 19 - 160 28 Bank-owned life insurance 93 115 229 236 All other income 101 199 207 308 Total non-interest income 1,438 1,541 3,058 2,873 NON-INTEREST EXPENSE: Salaries and employee benefits 3,714 3,910 7,460 7,308 Occupancy and equipment 1,058 922 2,034 1,835 Regulatory, professional and other fees 1,346 547 1,888 1,109 Computer services 224 201 477 443 Office expenses 319 211 567 529 Interest on income taxes (recovery) (635 ) - (515 ) - Other operating expenses 523 429 1,118 956 Total non-interest expense 6,549 6,220 13,029 12,180 INCOME BEFORE PROVISION FOR INCOME TAXES 2,331 3,065 4,848 6,727 PROVISION FOR INCOME TAXES (RECOVERY) (627 ) 951 162 2,151 NET INCOME $ 2,958 $ 2,114 $ 4,686 $ 4,576 Weighted average shares outstanding - Basic 8,433 8,341 8,423 8,322 Weighted average shares outstanding - Diluted 8,451 8,378 8,443 8,357 Earnings per share - Basic $ 0.35 $ 0.25 $ 0.56 $ 0.55 Earnings per share - Diluted $ 0.35 $ 0.25 $ 0.56 $ 0.55 See accompanying notes to consolidated financial statements. 2 Table of Contents GREATER COMMUNITY BANCORP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (in thousands, unaudited) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 NET INCOME $ 2,958 $ 2,114 $ 4,686 $ 4,576 OTHER COMPREHENSIVE INCOME NET OF TAX: Unrealized securities (losses) arising during period (674 ) (387 ) (599 ) (171 ) Less: reclassification for gains included in net income 13 - 106 18 Other comprehensive income (loss) (687 ) (387 ) (705 ) (189 ) TOTAL COMPREHENSIVE INCOME $ 2,271 $ 1,727 $ 3,981 $ 4,387 CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY (in thousands, unaudited) Common Stock Additional Paid-in Capital RetaineD Earnings Accumulated Other Comprehensive Income Total Shareholders' Equity Six Months Ended June 30, 2007 BALANCE:January 1, 2007 $ 4,201 $ 58,633 $ 3,963 $ 778 $ 67,575 Net income - - 4,686 - 4,686 Exercise of stock options 4 55 - - 59 Tax benefit from exercise of stock options - 21 - - 21 Issuance of common stock 14 466 - - 480 Stock-based compensation - 24 - - 24 Cash dividends declared, $0.285 per share - - (2,411 ) - (2,411 ) Other comprehensive (loss), net of tax - - - (705 ) (705 ) BALANCE:June 30, 2007 $ 4,219 $ 59,199 $ 6,238 $ 73 $ 69,729 Six Months Ended June 30, 2006 BALANCE:January 1, 2006 $ 3,994 $ 53,907 $ 6,216 $ 424 $ 64,541 Net income - - 4,576 - 4,576 Exercise of stock options 68 202 - - 270 Issuance of common stock 11 320 - - 331 Cash dividends declared, $0.27 per share - - (2,242 ) - (2,242 ) 2.5% stock dividend 101 3,118 (3,219 ) - Other comprehensive (loss), net of tax - - - (189 ) (189 ) BALANCE:June 30, 2006 $ 4,174 $ 57,547 $ 5,331 $ 235 $ 67,287 See accompanying notes to consolidated financial statements. 3 Table of Contents GREATER COMMUNITY BANCORP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands, unaudited) Six Months Ended June 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 4,686 $ 4,576 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 599 540 Premium amortization (discount accretion) on securities, net (6 ) (15 ) Provision for loan and lease losses 644 314 (Gain) on sale of SBA loans held for sale (56 ) - (Origination) of SBA loans held for sale (771 ) - Proceeds from sale of SBA loans 827 - (Gain) on sale of securities, net (160 ) (28 ) Stock-based compensation 24 - Recognized loss on impaired securities - 23 (Increase) in accrued interest receivable (246 ) (2 ) (Increase) in bank-owned life insurance and other assets (108 ) (319 ) (Decrease) in accrued expenses and other liabilities (6,281 ) (591 ) Net cash (used in) provided by operating activities (848 ) 4,498 CASH FLOWS FROM INVESTING ACTIVITIES: Available-for-sale investment securities Purchases (31,575 ) (1,547 ) Sales 1,248 42 Maturities and principal paydowns 11,192 16,339 Held-to-maturity investment securities Purchases (5,116 ) (6,896 ) Maturities and principal paydowns 17,671 8,913 Net decrease in interest-bearing deposits with banks 14,740 5,901 Net (increase) in loans and leases (39,274 ) (21,762 ) Capital expenditures (1,898 ) (385 ) Net cash (used in) provided by investing activities (32,956 ) 605 CASH FLOW FROM FINANCING ACTIVITIES: Net increase (decrease) in deposit accounts 33,966 (39,263 ) (Decrease) increase in federal funds purchased (10,000 ) 4,500 (Decrease) in securities sold under agreements to repurchase (446 ) (63 ) (Decrease) in FHLB advances - (10,000 ) Dividends paid to common shareholders (2,411 ) (2,242 ) Proceeds from exercise of stock options 59 270 Proceeds from issuance of common stock 480 331 Net cash provided by (used in) financing activities 21,648 (46,467 ) NET (DECREASE) IN CASH AND CASH EQUIVALENTS $ (12,212 ) $ (41,364 ) CASH AND CASH EQUIVALENTS, beginning of period 53,869 65,577 CASH AND CASH EQUIVALENTS, end of period $ 41,657 $ 24,213 Supplemental disclosure of cash flow information: Cash paid during the period for interest on deposits and borrowings $ 13,407 $ 10,200 Cash paid during the period for federal and state income taxes 5,870 2,365 See accompanying notes to consolidated financial statements. 4 Table of Contents NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.Basis of Presentation In the opinion of management, these unaudited financial statements contain all disclosures necessary to present fairly the Company's consolidated financial position at June 30, 2007, the consolidated results of operations and statements of comprehensive income for the three and six months ended June 30, 2007 and 2006, and the statements of changes in shareholders’ equity and statements of cash flows for the six months ended June 30, 2007 and 2006.The financial statements reflect all adjustments (consisting solely of normal recurring adjustments) that in the opinion of management are necessary to present fairly the financial position and results of operations for the interim periods. Certain information and footnote disclosure normally included in financial statements under generally accepted accounting principles have been condensed or omitted pursuant to the Securities and Exchange Commission rules and regulations. These financial statements should be read in conjunction with the annual financial statements and notes thereto included in Form 10-K for the fiscal year ended December 31, 2006. Certain prior period amounts have been reclassified to conform to the current year’s presentation. 2.Dividends On June 19, 2007, the Company’s Board of Directors declared a quarterly cash dividend of $0.145 per share on the Company’s common stock, payable on July 31, 2007 to shareholders of record on July 13, 2007.On June 19, 2007, the Company’s Board of Directors also declared a 2.5% stock dividend payable on September 28, 2007 to shareholders of record on September 14, 2007.Per share information has not been adjusted to reflect the 2.5% stock dividend since the number of shares of record and the record date price of the common stock were unknown prior to the filing of this report on Form 10-Q. 3.Earnings Per Share The following is a reconciliation of the calculation of basic and diluted earnings per share. Basic earnings per share is calculated by dividing net income available to common stockholders by the weighted average common shares outstanding during the reporting period.Diluted earnings per share is derived similarly to basic earnings per share, except that the denominator is increased to include the number of additional common shares that would have been outstanding if all potentially dilutive common shares, principally stock options and restricted shares, were issued during the reporting period utilizing the Treasury stock method. 4.Stock-Based Compensation The Company has three stock-based compensation plans (collectively, the “Plans”): (in thousands, except per share data) Three Months Ended June 30, Six months Ended June 30, 2007 2006 2007 2006 Net income available to common stockholders $ 2,958 $ 2,114 $ 4,686 $ 4,576 Basic weighted-average common shares outstanding 8,433 8,341 8,423 8,322 Plus: common stock equivalents 18 37 20 35 Diluted weighted average common shares outstanding 8,451 8,378 8,443 8,357 Earnings per share: Basic $ 0.35 $ 0.25 $ 0.56 $ 0.55 Diluted $ 0.35 $ 0.25 $ 0.56 $ 0.55 § 2001 Stock Option Plan for Nonemployee Directors (the “2001 Directors Plan”) § 2001 Employee Stock Option Plan (the “2001 Employee Plan”) § 2006 Long-Term Stock Compensation Plan (the “2006 Plan”) The following table presents the amount of cumulatively granted awards, net of cancellations, through June 30, 2007.Authorized awards and grants are adjusted for changes from recapitalization, such as stock dividends, in accordance with the terms of the respective Plans. 5 Table of Contents Stock Options Authorized Awards Cumulative Granted, Net of Cancellations Awards Available for Grant 2001 Directors Plan 68,149 61,288 - 2001 Employee Plan 365,086 238,057 - 2006 Plan (1) 307,500 15,400 292,100 Restricted Stock 2006 Plan (1) 102,500 24,664 77,836 (1)
